United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2531
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Kwane Demarchel Wheat

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Central
                                  ____________

                             Submitted: March 7, 2022
                              Filed: March 10, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Kwane Wheat appeals the sentence the district court1 imposed after he pleaded
guilty to firearm offenses. On appeal, Wheat argues that the district court erred in
determining that one of his prior convictions constituted a crime of violence.

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
       Upon careful review, we find that the district court did not err in finding that
Wheat’s conviction under Iowa Code § 708.2(1) was a crime of violence. See United
States v. Craig, 630 F.3d 717, 723 (8th Cir. 2011) (district court’s finding that a prior
conviction constitutes a crime of violence under the Sentencing Guidelines is
reviewed de novo); see also United States v. Quigley, 943 F.3d 390, 395 (8th Cir.
2019) (conviction under § 708.2(1) qualifies as a crime of violence under the
Guidelines; mere speculation that § 702.2(1) could be applied to conduct not
involving physical force does not take the offense outside the scope of the force
clause; “we can think of no non-fanciful, non-theoretical manner in which to commit
such crime without at least threatening use of physical force”).

      Accordingly, we affirm.
                     ______________________________




                                          -2-